DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 03/22/2022 in which claim 5 has been cancelled and incorporated into claim 1; and claims 1-4 and 6-14 have been amended, claims 1-4 and 6-14 are pending in the instant application and are examined on the merits herein.

Response to Arguments
Priority:
In light of the amendments to the claims and applicant’s failure to address the inadequate support provided for the claims in the remarks filed 03/22/2022, the examiner maintains the priority given for claims 1-14 to the prior-filed application filed on 01/30/2019.

Objection to the Drawings, Abstract, and Specification:
The objections to the drawings, abstract, and specification have been withdrawn in view of the amendments to the specification.

Section 101 Rejection:
The rejection of claim 14 under 35 U.S.C. 101 is withdrawn in view of the amendments to claim 14.

Section 112 Rejections:
The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to claims 1 and 10.

Section 103 Rejections: 
Applicant's claim amendments and arguments filed 03/22/2022 have been fully considered but are not found persuasive and/or where the claim amendments necessitated the new grounds of rejection.
Regarding amended claim 1, the applicant asserts on pages 11-14 that the cited references for claim 1 and cancelled claim 5 fail to teach or suggest the system as recited in amended claim 1. 
The arguments set forth by the applicant regarding the primary reference Rageh are as follows: applicant asserts on page 11 that the attachment flange comprising wings does not encircle the opening and that the attachment flange of Rageh does not provide an attachment for the crena ani or the perineum of a user, therefore not creating a sealing connection between the opening and the perianal skin. Further, the applicant asserts on page 11 that the purpose of the attachment flange of Rageh as a structure to hold a rectal tube in place shows that the rectal tube of Rageh differs from the instantly claimed hollow conduit in that the rectal tube of Rageh does not have a first end that is connected to the attachment flange. 
In response to applicant’s arguments, it is noted that Applicant is arguing features not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). According to MPEP 2111, claims must be given their broadest reasonable interpretation (“BRI”) in light of the specification. In particular, claim 1 does not require that the attachment flange fully encircles the opening, where the claim only requires a degree of encircling where the attachment flange is attached to the skin.  Therefore, the claim only requires that a fluid tight seal is created between the attachment flange and the skin only where the attachment flange is in connection with the skin. As explained in the previous Office Action, Rageh discloses that the attachment flange partially encircles the opening (Fig. 1) and is secured by an adhesive to the skin as a seal where attached (para. 0004 lines 1-2; para. 0007 lines 1-10). Regarding the hollow conduit, the claim only requires that the hollow conduit has a first and second end, the second end attached to the attachment flange. As further explained in the previous Office Action, the rectal tube of Rageh is considered according to BRI a hollow cylindrical tube having an opening at a first end and a second end, a part of the second end connected to the attachment flange (para. 0005 lines 3-6; abstract). Thus, Rageh discloses the limitations at issue as recited in the claim according to their broadest reasonable interpretation.  
The arguments set forth by the applicant regarding the first teaching reference Palumbo are as follows: applicant asserts on page 12 that it would not be suitable to have an attachment flange as provided in Palumbo because odors present at the anus would be transmitted through the attachment flange, requiring the amendment to claim 1. The original claim 1 required only an attachment flange having an average MVTR of at least 300g/m2/24h. As explained in the previous Office Action, Palumbo teaches the limitation regarding MVTR as recited in the original claim 1 according to its broadest reasonable interpretation. 
The arguments set forth by the applicant regarding the teaching reference for claim 5, Conrad, are as follows: applicant asserts on pages 13-14 that the adhesive system of Conrad does not work negating the motivation for combining the primary reference with the teachings of Conrad and that Conrad does not discuss the same use for the inner and outer rings in regards to odors. 
However, according to MPEP 2121.01(II), even if a reference discloses an inoperative device, it is prior art for all that it teaches (Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989)). Further, it’s noted in this section that a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103; therefore, Conrad is considered a proper teaching reference. In response to applicant’s argument that Conrad does not discuss the same use as the instant application for the inner and outer rings, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation requires an attachment flange with inner and outer portions, the inner portion having a lower MVTR than the outer portion. Hydrocolloids are considered waterproof and the cited disclosure in Conrad specifically discloses that the hydrocolloid is the inner portion of the attachment flange that is surrounded by a water vapor permeable portion (para. 0009 lines 9-13). As explained in the previous Office Action, Conrad teaches the limitation regarding inner and outer rings as recited in the original claim 5 and in amended claim 1 according to its broadest reasonable interpretation and can be considered capable of performing the intended use. Thus, Conrad is considered a proper reference for the limitation at issue as recited in cancelled claim 5 and amended claim 1. 

Priority
The instant application is a 371 of PCT/DK2019/050097 filed on 03/20/2019, which claims priority to DKPA/2019/00131 filed on 01/30/2019, and DKPA/2018/00132 filed on 03/21/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DKPA/2018/00132, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support in the specification for a moisture vapor transmission rate as disclosed in claim 1 of the instant application. Claims 2-14 are thus not supported from depending from an unsupported base claim. Accordingly, claims 1-14 do not receive priority of the application filed on 03/21/2018. 
Priority is given for claims 1-14 to the prior-filed application, Application No. DKPA/2019/00131, filed on 01/30/2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rageh (US/2015/0328437 A1) (IDS dated 09/18/2020) in view of Palumbo (WO/2000/00125 A2) (PTO-892) and Conrad (WO/2005/102229 A1) (PTO-892). 
Regarding claim 1, Rageh discloses an attachment member arranged to be attached to the user, said attachment member comprising an opening which is arranged to be in fluid communication with the anus or a stoma of the user (para. 0007 lines 1-5) and an attachment flange which is arranged to encircle said opening and which is arranged to be attached to the perianal or peristomal skin surrounding the anus or stoma of the user respectively (Fig. 1) such that a fluid tight seal is established between the attachment flange and the perianal or peristomal skin of the user entirely around the anus or the stoma respectively, said attachment flange having an outer width which is larger than the width of the conduit near the first end of the conduit (para. 0007 lines 5-10), said attachment flange being provided with a skin friendly adhesive (para. 0004 lines 2-4) on a skin contacting surface of said attachment flange (para. 0006 lines 1-5), and a hollow conduit having a first end and a second end (abstract), said first end connected to said attachment member (para. 0005 lines 3-6) and being in fluid communication with the opening of said attachment member (Fig. 1). 
In regards to the limitation of an attachment flange having an outer width which is larger than the width of the conduit near the first end of the conduit, the examiner maintains that the rectal tube of Rageh is analogous to the conduit of the instant application and the hollow cylindrical tube of Rageh is analogous to the attachment flange. As such, Rageh reads on the limitation in that the rectal tube snaps into the interior of the hollow cylindrical tube. This relationship is shown in Fig. 1 of Rageh and is further explained in the lines referenced above. 
Rageh does not disclose a collection bag for collecting the body waste output being in fluid communication of the second end of the hollow conduit, an attachment flange with an average MVTR of at least 300 g/m2/24h, or that the attachment flange comprises a central portion encircling the opening of the attachment member and an outer portion encircling the central portion, said central portion having a lower MVTR than said outer portion. 
However, Palumbo teaches a body waste collecting system that encompasses a collection bag for collecting the body waste output (abstract; Fig. 1, 11 bag) and an attachment flange (Fig. 1, 12 flange) with an MVTR of at least 300 g/m2/24h (pg. 6 para. 1). Conrad teaches an attachment flange that comprises a central portion (Fig. 10, 40 hydrocolloid) encircling the opening (Fig. 10, 71 opening) and an outer portion (Fig. 10, 42 urethane layer) encircling the central portion, said central portion having a lower MVTR than said outer portion (para. 0009 lines 9-13; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the prior art and modify the hollow conduit of Rageh to make it in fluid communication with the collection bag as taught in Palumbo. One of ordinary skill in the art would have a reasonable expectation of success because adding a bag as a collection device at the second end of the hollow conduit according to known methods in the art would yield the predictable result of collecting body waste as it is expelled. With regards to the MVTR, one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the attachment flange of Rageh to have the moisture vapor transmission rate (MVTR) as taught in Palumbo because Palumbo teaches that adhesives having an MVTR of 300 g/m2/24h allow the skin to perspire normally through the adhesive without being occluded (see pg. 5-6 para. 7-8 and 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, and one of skill would have been motivated, to modify the attachment flange of Rageh, Palumbo, and Conrad to comprise encircling regions in which the central portion had a lower MVTR than the outer portion as shown in Conrad, because Conrad teaches that this embodiment guards the central region against bacteria while ensuring that the adhesive in the central region is not impacted or degraded by sweat accumulating under the system or from water outside the system, overall increasing the adhesion of the system (see para. 0010 lines 26-31 and 1-2; para. 0015 lines 12-16).  
Regarding claim 2, Rageh discloses an embodiment of an attachment flange as a mesh which would comprise a significant number of through-going holes perpendicular to the plane of the flange (para. 0016 line 13).
Rageh does not disclose an attachment flange that completely encircles the opening of the attachment member.
However, Palumbo teaches an attachment flange that completely encircles an opening (pg. 6 para. 2; Fig. 1, 12 flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art and modify the attachment flange of Rageh to completely encircle the opening of the attachment member as taught in Palumbo, because Palumbo teaches that secure attachment of the device is critical to ensure that the attachment flange does not become unintentionally detached (see pg. 2, para. 3).
Regarding claim 9, Rageh, Palumbo, and/or Conrad do not teach a specific width of the central portion. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the attachment flange of Rageh, Palumbo, and Conrad to comprise a central region with a width within 1 mm and 12 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 SPQ 232 (1984). In the instant case, the device of Rageh, Palumbo, and Conrad would not operate differently with the claimed diameter and since the device of Conrad requires only that the outer portion have a larger diameter than the inner portion the device would function appropriately having the claimed inner diameter. Further, applicant places no criticality on the range claimed, indicating simply that the inner diameter is within the range.   
Regarding claim 10, Rageh further discloses that the body waste collecting system is a faecal collecting system (para. 0003 lines 1-3) and the attachment member is arranged to be connected to the perianal skin around the anus (Fig. 1) of a user. 
Regarding claim 13, Rageh further discloses that the m-width of the attachment flange is greater than 8mm (para. 0014 lines 11-13).

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rageh, Palumbo, and Conrad as applied to claims 1 and 2 above, and further in view of Leisner (US/6626878 B1) (PTO-892).
The combined teachings of Rageh, Palumbo, and Conrad are explained in the rejection of claims 1 and 2 as presented above. 
Regarding claim 3, Rageh, Palumbo, and/or Conrad do not teach a value of the surface area that the recesses and/or through-going holes cover on the attachment flange.
However, Leisner teaches that the total surface area of the recesses and/or through going holes (Fig. 4, 16 holes) is greater than 10% of the total surface area of the attachment flange (col. 4 lines 46-49; Fig. 3, 9 flange). 
It would have been obvious to one of ordinary skill before the effective filing date of the instant application, and one of skill would have been motivated to combine the teachings of the prior art and modify the attachment flange of Rageh, Palumbo, and Conrad with a percentage of surface area occupied by perforations disclosed in Leisner, because Leisner teaches that holes in the system inhibit the erosion of adhesive occurring near the stoma due to stomal exudate from moving outwards in the system and causing leaks (see col. 4 lines 6-20). Leisner suggests having at least 50% to at least 80% of the surface area of the attachment flange covered in holes to further improve the safety of the system against leaks (see col. 4 lines 38-49). 
Regarding claim 4, Rageh, Palumbo, and/or Conrad do not teach a value of the distance between recesses and/or through-going holes.
 	However, Leisner teaches “narrow connections” (Fig. 4, 17 connections) between the holes (Fig. 4, 16 holes) of the attachment flange (col. 4, lines 57-59; Fig, 3, 9 flange).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the attachment flange of Rageh, Palumbo, and Conrad to have through-going holes distanced within narrow connections as taught in Leisner as a result of routine optimization. One of ordinary skill in the art would have a reasonable expectation that providing a value of the distance between these narrow connections taught in Leisner would yield a similar result of stopping the degradation of adhesive from moving outwards in the system.
Regarding claim 8, Rageh, Palumbo, and/or Conrad do not teach an attachment flange comprising a central region that is free of holes and/or recesses and an outer region comprising holes and/or recesses.
However, Leisner teaches an attachment flange (Fig. 3, 9 flange) comprising a central portion that is free of through going holes and/or recesses (Fig. 4, 16 holes) and an outer portion comprising recesses or through going holes (Fig. 10; col. 2 lines 64-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, and one of skill would have been motivated, to combine the teachings of the prior art and modify the attachment flange of Rageh, Palumbo, and Conrad to comprise a central and an outer portion, the outer portion comprising through going holes, as taught in Leisner, because Leisner teaches that the addition of through going holes in the outer region of the attachment flange stop erosion of adhesive that occurs near the stoma in the central region from migrating radially outward and therefore stop potential leaks in the system (see col. 4 lines 6-20 and 39-45). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rageh, Palumbo, and Conrad as applied to claim 1 above, and further in view of Adhesives Magazine, “Choosing the Correct Adhesive-Coated Breathable Film for Medical Applications” (referenced as “Adhesives”,  PTO-892).
The combined teachings of Rageh, Palumbo, and Conrad are explained in the rejection of claim 1 as presented above.
Regarding claims 6 and 7, Rageh, Palumbo, and/or Conrad do not teach specific values of MVTR for use in the encircling regions of the attachment flange.
However, “Adhesives” teaches a reasoning for use of adhesives with a non-zero value of MVTR (para. 4), how mechanical parameters of adhesives and MVTR can affect each other (section “Film Selection”), and a range of possible MVTR values (section “Film Selection”, para. 4).  MVTR is a requisite property of an adhesive for long-term use. Adhesives have many other mechanical properties that should be considered when designing for medical applications. “Adhesives” depicts in several figures the ways in which adhesive thickness, weight, and formulation vary with MVTR. 
“Adhesives” is considered to be analogous to the instant application because it teaches properties of adhesive films for long-term use. It would have been obvious to one of ordinary skill in the art by the effective filing date of the instant application to vary the MVTR of the outer and central regions of the attachment flange as taught by Rageh, Palumbo, and Conrad within the range of MVTR taught in “Adhesives” to achieve mechanical properties desired in the instant application. One of ordinary skill in the art would have a reasonable expectation that varying MVTR would vary other mechanical properties of an adhesive for use in the system as shown in “Adhesives”. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rageh, Palumbo, and Conrad as applied to claims 1 and 10 above, and further in view of Anderson (US/3577989 A) (PTO-892).
The combined teachings of Rageh, Palumbo, and Conrad are explained in the rejection of claims 1 and 10 as presented above.
Regarding claim 11, Rageh, Palumbo, and/or Conrad do not teach an attachment flange with dorsal and ventral portions higher than the central portion. 
However, Anderson teaches an attachment flange (Fig. 7-8, 22 flange) in that a dorsal portion of the attachment flange (Fig. 7-8, 22 flange) is/are higher than a central portion of the attachment flange (col. 4, lines 22-27; Fig. 7-8, 22 flange). Anderson specifically teaches a convex and concave formulation of the attachment flange about a patient’s anogenital area. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the attachment flange of Rageh, Palumbo, and Conrad to have a convex formulation about the perianal skin as taught in Anderson, because Anderson teaches that this provides a comfortable attachment to a patient and a creates a fluid-tight seal below and around the anus of a patient (see col. 4, lines 22-34). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rageh, Palumbo ‘125, and Conrad as applied to claims 1 and 10 above, and further in view of Palumbo (US/6350256 B1) (PTO-892).
The combined teachings of Rageh, Palumbo ‘125, and Conrad are explained in the rejection of claims 1 and 10 as presented above.
Regarding claim 12, Rageh, Palumbo ‘125, an/or Conrad do not teach specific lengths of the dorsal and ventral portion extensions of the attachment flange. 
However, Palumbo ‘256 teaches an extension of the ventral portion (Fig. 1, 28 extension) of an attachment flange (Fig. 1, 12 flange) that extends dorsally 0.5 mm to 15 mm (col. 4 lines 18-25; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, and one of skill would have been motivated, to combine the teachings of the prior art and modify the attachment flange of Rageh, Palumbo ‘125, and Conrad to include an extension of the attachment flange within the range provided as taught in Palumbo ‘256, because Palumbo ‘256 teaches that this configuration can provide improved fit of the flange for different wearer groups (see col. 5 lines 3-10). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rageh, Palumbo, and Conrad as applied to claim 1 above, and further in view of Schertiger (WO/2017/067558 A1) (PTO-892).
The combined teachings of Rageh, Palumbo, and Conrad are explained in the rejection of claim 1 as presented above.
Regarding claim 14, Rageh, Palumbo, and/or Conrad do not teach a dual-adhesive system.
However, Schertiger teaches a body waste collecting system comprising a first adhesive attached to the user and a second adhesive attached to the attachment flange prior to attachment of the attachment member to the user (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, and one of skill would have been motivated, to modify the collecting system of Rageh, Palumbo, and Conrad with the first and second adhesives of Schertiger in use as a dual-adhesive system in which a first adhesive is attached to a user and a second adhesive is attached to an attachment flange prior to attachment to the user, because Schertiger teaches that the first adhesive receives the stomal exudate, while the second adhesive carries the weight of the collection system, overall reducing the risk of loss of adhesion of the system (see col. 2 lines 25-39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781
                                                                                                                                                                                                        /NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781